DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/1/2022 has been entered. Claims 1 and 3-10 remain pending in the application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Kielar on 2/10/2022.

The application has been amended as follows: 
Claim 1 should Read:
1. 	A holder for holding a stack of coverslips or specimen slides, the holder comprising: 
a bottom having an inner side and an outer side, the inner side of the bottom being configured to support the stack; 
at least one side wall connected to the bottom, the at least one side wall having an outer side and having a delimiting line facing away from the bottom, wherein the outer side of the bottom and/or the outer side of the at least one side wall is configured to receive an identification label; and 
an identification label received by the outer side of the bottom;  
wherein the identification label is an RFID; 
wherein the delimiting line lies in a plane that intersects with a plane defined by the bottom at an acute angle to the plane defined by the bottom; and 
wherein the outer side of the bottom comprises a receptacle extending perpendicularly [[to]]from the bottom and a spacer extending substantially perpendicularly [[to]]from the bottom, wherein the spacer extends in a direction perpendicular [[to]]from the bottom at least as far as the receptacle extends in the direction perpendicular [[to]]from the bottom, wherein the spacer and receptacle are spaced apart from one another, wherein the identification label is set into the receptacle.

Reasons for Allowance
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is WO 2016/135186 which teaches a holder for holding a stack of coverslips with a bottom, at least one side wall connected to the bottom, wherein the bottom is configured to receive an identification label which is an RFID and United States Application Publication No. 2011/0308335 which teaches a holder which has an RFID received in a receptacle and a spacer. However, the prior art does not disclose, teach or suggest the claimed combination of the receptacle and the spacer are spaced apart from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796